Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Gregory Daniels, Appellant                            Appeal from the 201st District Court of
                                                       Travis County, Texas (Tr. Ct. No. D-1-GN-
 No. 06-18-00086-CV         v.                         16-005244).        Memorandum Opinion
                                                       delivered by Justice Moseley, Chief Justice
 Balcones Woods Club, Inc., Appellee                   Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Gregory Daniels, pay all costs of this appeal.


                                                       RENDERED NOVEMBER 9, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk